PROVOSTY, J.
On a trial for selling liquors without a license, an ordinance of the police jury establishing prohibition, which recites that an election was held for voting *55whether the sale of liquors should be allowed or prohibited, is sufficient proof, in the absence of any evidence to the contrary, of such an election having been held. The reason is that, as a presumption of correctness attaches to official acts (16 Cye. 1076), and as said ordinance could not have been validly adopted without an election having been held, its adoption is at least prima facie proof of the election having been held. Whether it is not juris et de jure proof until set aside in a direct suit — quaere? See State ex rel. Police Jury v. Judge, 43 La. Ann. 125, 9 South. 348. Moreover, the said recital of the election having been held is something more than the mere unsworn statement of the individuals composing the police jury. The police jury was the regularly constituted authority for holding the said election and ascertaining and reporting on its result. Said recital is therefore in the nature of a finding of fact made by a high public functionary, in the regular course of the administration of the local government, after investigation. See Wigmore on Ev. pars. 1633, 1635, 1670; Evanston v. Gunn, 99 U. S. 660, 25 L. Ed. 306.
Judgment affirmed.